Citation Nr: 0624701	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-17 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from February 1965 until May 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The merits of the claims of entitlement to service connection 
for disabilities of the lumbar and cervical segments of the 
spine are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In February 1982, the RO denied service connection for 
disabilities of the lumbar and cervical segments of the 
spine.  

2.  The evidence received since the February 1982 rating is 
not cumulative and raises a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  The additional evidence received since the February 1982 
RO decision is new and material; thus, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a lumbar spine disability have been met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2005).

2.  The additional evidence received since the February 1982 
RO decision is new and material; thus, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a cervical spine disability have been met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision contained herein-that is, 
the reopening of his claims-the Board will not, at this 
time, determine whether there has been sufficient compliance 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Service connection for a low back disability was previously 
denied by the RO in a February 1982 decision.  That decision 
was not appealed, and is now final.  

It must first be determined whether new and material evidence 
has been received such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105.  Regardless of the RO's 
determination that new and material evidence had not been 
submitted, the Board must make its own determination of 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

Evidence of record at the time of the prior denial in 
February 1982 includes the service medical records, VA 
treatment and examination reports, and written statements of 
the veteran.  The service medical records show that the 
veteran received treatment for upper back spasm in May 1966, 
after complaining of back and neck pain while doing sit-ups.  
In January 1967, he was treated for acute lumbar muscle 
strain after picking up a truck wheel.  In December 1967, he 
reported that he fell on his back 6 days previously.  The 
diagnostic impression was contusion.  The report of the 
examination conducted prior to separation did not show any 
complaints or diagnoses regarding a spine disability.  

Post service VA outpatient report dated in January 1979 shows 
that the veteran complained of headaches.  He also reported 
that he fell 10-15 feet on pavement while fixing an air 
conditioner the previous year.  VA examination reports dated 
in May and June 1981 include diagnoses of lumbosacral strain 
and degenerative joint disease of the cervical spine. 

In January 2002, the veteran filed an application to reopen 
his claims for service connection for cervical and lumbar 
spine disabilities.  

Pertinent evidence associated with the claims file since the 
RO's February 1982 decision includes the veteran's testimony 
and written statements, as well as reports of VA treatment 
and a report from a private physician.  

New evidence means existing evidence not previously submitted 
to agency decision makers; and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In applying the above analysis to the evidence received since 
the last final decision, the Board finds that some of the new 
evidence-in particular, lay statements and the veteran's 
sworn testimony regarding continuity of symptoms-is new and 
material and requires reopening of the appellant's claim.  
Assuming the credibility of this evidence, see Justus v. 
Principi, 3 Vet. App. 510, 513 (1992), the Board finds that 
these statements raise a reasonable possibility of 
substantiating the claims.  Therefore, the Board finds that 
this evidence is both new and material, and serves to reopen 
the claims.  38 C.F.R. § 3.156(a).  

As additional action is required by the RO, the issues are 
remanded to the RO for development and readjudication on the 
merits, as discussed below.


ORDER

The claims for service connection for disabilities of the 
cervical and lumbar segments of the spine are reopened.  To 
this extent only, the appeal is granted.


REMAND

In light of this decision, the issue concerning service 
connection for cervical and lumbar spine disorders should be 
reviewed on a de novo basis.  

As noted above, VA outpatient records dated in January 1979 
refer to the veteran receiving VA treatment for an accidental 
fall that occurred the year previously.  The Board notes that 
the RO in March 2002 obtained medical summaries for VA 
treatment that date between 1973 and 2000.  However a record 
of treatment pertaining to the accidental fall is not 
included.  A note in the file indicated that there were more 
records.  The RO should attempt to obtain any record of 
treatment that relate to the injury that occurred in 1977 or 
1978.   

At his hearing held in 2006 before the undersigned Veterans 
Law Judge, the veteran reported that he was paralyzed in 1971 
and evidently received treatment for this and a hernia at 
"Memorial Hospital."  These records should be obtained if 
possible.  

In light of the veteran's medical history, further 
examination and opinion would be helpful in this case.

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The appellant should be requested to 
provide additional specific information 
concerning treatment received in 1971 at 
Memorial Hospital.  The RO should attempt 
to obtain records of such treatment, if 
possible.  All records obtained should be 
associated with the claims folder.  

2.  The RO should attempt to obtain 1977 
and 1978 medical records directly from 
the VA medical facility in Wilmington, 
Delaware; 

3.  The RO should obtain the medical 
documents underlying the veteran's 
application for Social Security 
Administration disability benefits.

4.  The RO should schedule the appellant 
for a VA orthopedic examination to 
determine the nature and extent of his 
disabilities of the cervical and lumbar 
segments of the spine; and to determine 
whether either disability was incurred 
during the appellant's active duty.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
render an opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
either of his current spine disabilities 
is related to his period of active duty.  
If this cannot be medically determined 
without resorting to mere conjecture, 
this should be commented upon.  Request 
the examiner to comment on the 
significance of the inservice treatment 
as it relates to his current diagnosis.  
The rationale for any opinion expressed 
should be included.  

5.  The RO should consider the 
appellant's reopened claims for service 
connection for disabilities of the 
cervical and lumbar segments of the spine 
on a de novo basis.  

6.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


